Citation Nr: 1228897	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-26 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee disability, claimed as patellofemoral syndrome (PFS).

2.  Entitlement to service connection for a bilateral foot disability, including flat feet and plantar fasciitis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from October 1994 to August 1997. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from a decision of June 2005 by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran requested a Travel Board hearing in connection with the current claims.  The hearing was scheduled and subsequently held in September 2008.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  The Veteran submitted additional evidence with a waiver of RO jurisdiction following the conclusion of the hearing.  This evidence is associated with the claims file. 

During the hearing, the Veteran raised the issues of entitlement to service connection for an ankle disability, to include secondary to flat feet, and entitlement to service connection for tempomandibular joint (TMJ) dysfunction, to include as secondary to service-connected headaches.  The Veteran also raised the issue of entitlement to extraschedular consideration for his service-connected headaches.  In June 2008, the Board granted the Veteran a 50 percent evaluation for headaches, the highest schedular rating available, effective May 17, 2008.  A July 2008 rating decision subsequently implemented the Board's decision. 

These issues were previously referred for any appropriate action.  See Board's April 2009 remand order.  Unfortunately, no action has been taken on these issues since the Board's April 2009 remand order.  Accordingly, the Board again refers these issues for any appropriate action. 

In March 2011, the Board remanded these matters for additional development.

In addition, a claim for service connection for a left knee disability was also remanded.  In a May 2012 rating decision, service connection for left knee sprain was granted.  Therefore, as this is a full grant of the benefit sought specific to this issue, it is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the prior remand, the Veteran testified in September 2008 that his claimed bilateral knee disability was secondary to his service-connected headaches. In particular, the Veteran alleged that he fell off of a pallet at work after losing his vision due to his service-connected headaches.  This fall, in the Veteran's opinion, led to injury of the knees.  See Transcript, p. 3.  This matter was remanded to afford the Veteran a new VA examination to address the issue of secondary service connection.

The Veteran's claim of entitlement to service connection for flat feet was previously before the Board in April 2009 and remanded for additional evidentiary development.  The requested development included affording the Veteran a VA to ascertain the nature and etiology of his currently diagnosed flat feet and their relationship to service, if any. 

In this regard, the Veteran was afforded a VA examination in August 2009. The examiner diagnosed the Veteran as having pes planus, but stated that this disability was not due to his military service. In support of this contention, the examiner stated that the Veteran's pes planus resulted from the "congenital shape" of his feet. Furthermore, the examiner found no evidence of foot pain or foot trauma in service to cause pes planus. 

VA administered another foot examination in July 2010. The Veteran stated that he was told during his "Navy exit interview" that he had bilateral flat feet. X-rays of the Veteran's feet showed a moderate plantar calcaneal spur of the left foot and tiny posterior and plantar calcaneal spurs of the right foot. No evidence of pes planus, hallux valgus, or significant joint space narrowing was found. In the absence of pes planus, the examiner rendered no diagnosis, and therefore, no opinion at that time. 

In light of the August 2009 VA examiner's comments regarding the Veteran's pes planus and its relationship to the "congenital shape" of his feet, the Board found that another VA examination was necessary to determine the nature and etiology of the Veteran's currently diagnosed pes planus and its relationship to service, if any.  The Board is aware that, in the absence of a superimposed disease or injury, congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Although no evidence of bilateral pes planus was noted in service, the Veteran stated at the time of discharge from service that he had "a low arch in my feet" which resulted in blisters, corns, and calluses. 

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A ; 38 § C.F.R. § 3.159. This duty to assist includes providing a thorough and contemporaneous medical examination. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  However, where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes. Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion). 

In August 2011, the Veteran was afforded a VA joints examination in which the examiner opined that the Veteran's right knee patellofemoral syndrome is less likely than not caused by injury in service and noted that the Veteran did not mention migraine headaches or loss of vision during the exam. He further opined that the Veteran's bilateral knee problems are not likely to be caused by or related to his migraine headaches.  However, the examiner failed to provide an opinion as to whether the Veteran's right knee patellofemoral syndrome was aggravated by the Veteran's service-connected migraine headaches.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, the Board finds that the medical evidence currently of record is insufficient to make a decision on this claim, and a supplemental opinion should be obtained from the August 2011 VA joints examiner.

In May 2011, the Veteran was afforded a VA feet examination in which the examiner diagnosed the Veteran with plantar fasciitis bilateral feet and bilateral pes planus.  The VA examiner provided an opinion that " is less likely as not (less than 50/50 probability) caused by or a result of claimed pes planus."  He gave his rationale stated that this Veteran may have developed mild pes planus during his military service, but the main issue now is bilateral plantar fasciitis.  This may have begun during his military career and have turned into a chronic problems still affecting him now or it may have arisen due to his current type of work as well as due to aging and not related to his occupational history.  It is therefore less than a 50 percent probability that this Veteran's current conditions are a result of his military exposure.  In light of the finding of plantar fasciitis, the issue on appeal has been expanded as reflected on the title page.  In that regard, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that in the March 2011 remand, the VA examiner was requested to provide an opinion as to whether the currently diagnosed bilateral pes planus (or any other foot disability diagnosed on examination) is a congenital/developmental defect or a disease process.  If the examiner determines that the foot disability is not a congenital/developmental defect/disease, the examiner should indicate whether this disability is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active military service, including but not limited to his subjective complaints related to low arches.  The examiner must consider the Veteran's reports of a continuity of symptoms since service in offering the opinion.  The May 2011 VA feet examination report fails to address any of the questions posed in the March 2011 remand.  Therefore, a remand for a supplemental opinion is necessary in order for the Board to make a decision on this matter.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the entire claims file to the examiner who prepared the August 2011 VA joints examination for a supplemental opinion (or if unavailable, a similarly situated examiner). 

The examiner is requested to opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's diagnosed right knee disability is related to (i) service and/or (ii) a) was caused, or (iii) is aggravated by (i.e. permanently worsened) the Veteran's service-connected migraine headaches.  

The examiner must provide a complete rationale for any stated opinion. 

If the prior examiner is not available, or an examiner is unable to provide the requested opinion without examining the Veteran, the arrangements should be made for the Veteran to undergo VA examination by an appropriate examiner to provide a medical opinion responsive to the questions posed above.  The entire claims file must be made available to the examiner designated to examine the Veteran. 

The examiner should provide the complete rationale for all conclusions reached. 

2.  Then, forward the entire claims file to the examiner who prepared the May 2011 VA feet examination for a supplemental opinion (or if unavailable, a similarly situated examiner). 

The examiner is asked to express an opinion as to whether the currently diagnosed bilateral pes planus is a congenital/developmental defect or a disease process.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for your opinion.

If the examiner determines that the pes planus is a congenital/developmental defect, the examiner is asked to indicate whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed disease or injury in service that resulted in additional disability, including but not limited to the Veteran's subjective complaints related to low arches prior to discharge from service.  See July 1997 Report of Medical Assessment. 

If the examiner determines that the pes planus is not a congenital/developmental defect but rather is a congenital disease, then state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pes planus pre-existed active service.

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing pes planus WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's service.
  
If either of the two responses immediately above are negative, provide an opinion as to whether the current pes planus at least as likely as not (a probability of 50 percent or greater) began in or is related to active service.

The examiner should indicate whether any other diagnosed foot disability, including plantar fasciitis, at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's period of active military service.  

The examiner must consider the Veteran's reports of a continuity of symptoms since service in offering the opinion. The Board again notes that the Veteran is diagnosed with pes planus and plantar fasciitis.

The examiner must provide a complete rationale for any stated opinion. 

If the prior examiner is not available, or an examiner is unable to provide the requested opinion without examining the Veteran, arrangements should be made for the Veteran to undergo VA examination by an appropriate examiner to provide a medical opinion responsive to the questions posed above.  The entire claims file must be made available to the examiner designated to examine the Veteran. 

The examiner should provide the complete rationale for all conclusions reached. 

3.  To help avoid future remand, ensure that all requested actions have been accomplished in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, readjudicate the claims for service connection remaining on appeal in light of all pertinent evidence and legal authority (to include the current version of 38 C.F.R. § 3.310 pertaining to the claim for service connection for a right knee disability).

5.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

